 Case 3:17-cv-00183-CAB-BGS Document 800 Filed 07/16/20 PageID.39006 Page 1 of 9



 1 NICOLA A. PISANO, CA Bar No. 151282
     NicolaPisano@eversheds-sutherland.com
 2 JOSE L. PATIÑO, CA Bar No. 149568
 3   JosePatino@eversheds-sutherland.com
   JUSTIN E. GRAY, CA Bar No. 282452
 4    JustinGray@eversheds-sutherland.com
   SCOTT A. PENNER, CA Bar No. 253716
 5   ScottPenner@eversheds-sutherland.com
 6 EVERSHEDS     SUTHERLAND (US) LLP
   12255 EL CAMINO REAL, SUITE 100
 7 SAN DIEGO, CALIFORNIA 92130
   TELEPHONE:       858.252.6502
 8 FACSIMILE:       858.252.6503
 9 Attorneys for Defendants and Counter-Plaintiffs
   ESET, LLC and ESET, SPOL. S.R.O.
10
11                              UNITED STATES DISTRICT COURT
12                          SOUTHERN DISTRICT OF CALIFORNIA
13 FINJAN, INC.,                             Case No. 3:17-cv-0183-CAB-BGS
14                 Plaintiff,                ESET, LLC AND ESET, SPOL. S.R.O.’s
                                             STATUS UPDATE REGARDING THE
15            v.                             ’305 PATENT AND OTHER TRIAL
                                             ISSUES
16 ESET, LLC, et al.,
17           Defendants.                     Judge:   Hon. Cathy Ann Bencivengo
18
19
     AND RELATED COUNTERCLAIMS.
20
21
22
23
24
25
26
27
28

                                                                             17cv0183
     44985722.1
  Case 3:17-cv-00183-CAB-BGS Document 800 Filed 07/16/20 PageID.39007 Page 2 of 9



 1            Defendants ESET, LLC and ESET, spol. s.r.o. file this status update pursuant to
 2 this Court’s May 12, 2020 Order (D.I. 786).
 3 I.         STATUS OF ’305 PATENT
 4            As a result of an ex parte reexamination, the Patent Office cancelled independent
 5 claims 1 and 13, along with dependent claims 2 and 5 of the ’305 patent. The Federal
 6 Circuit affirmed the cancellation of those claims. A second ex parte reexamination was
 7 filed by Sonicwall earlier this year that seeks cancellation of the remaining independent
 8 claim and several additional dependent claims, based on the same art used to cancel
 9 claims 1, 2, 5, and 13. The Sonicwall ex parte reexamination has already been instituted.
10 A third ex parte reexamination was filed by ESET last month seeking cancellation of the
11 remaining claims of the ’305 patent, again based on the same art. To date, two of the
12 three independent claims of the ’305 patent already have been cancelled, the third
13 independent claim—which is nearly identical to the other two—is the subject of an
14 instituted ex parte reexamination.       The remaining dependent claims also have been
15 challenged by Sonicwall and ESET. In addition, ESET has until August 10, 2020 to seek
16 a petition for a writ of certiorari on its IPR. Detailed information relating to the various
17 post-grant proceedings is set forth below.
18            To date, no discovery has been taken regarding the ’305 patent:           no fact
19 depositions regarding the alleged instrumentalities or potential prior art, no expert reports
20 have been served regarding invalidity or infringement, and no expert depositions have
21 been scheduled or taken. Prior art witnesses relevant to invalidity of the ’305 patent
22 reside in Israel and England, while ESET’s witnesses relevant to the infringement
23 allegations reside in Slovakia and Poland.
24            ESET believes that a continued stay of the ’305 patent is warranted because: two
25 of the independent claims have already been canceled by the Patent Office (and that
26 decision affirmed on appeal by the Federal Circuit); the same prior art has been found
27 sufficient to institute a new reexamination proceeding on the remaining independent
28 claim; additional dependent claims are likely to be invalidated in connection with the

                                                1                                    17cv0183
     44985722.1
 Case 3:17-cv-00183-CAB-BGS Document 800 Filed 07/16/20 PageID.39008 Page 3 of 9



 1 newly instituted reexamination proceeding; the remaining dependent claims are
 2 challenged in ESET’s pending ex parte reexamination request; taking international
 3 discovery on the ’305 patent issues would be costly and difficult in light of the ongoing
 4 global pandemic; and resolution of the existing patent claims may enable the parties to
 5 resolve the dispute on the ’305 patent without a further trial.
 6            A.    ESET’s IPR and Appeal
 7            On July 1, 2016, Finjan filed suit against ESET alleging infringement of six U.S.
 8 patents. (D.I. 1.) On July 4, 2017, ESET filed an IPR seeking invalidation of all claims
 9 of the ’305 patent. (D.I. 224-4.) The Patent Trial and Appeal Board (“Board”) instituted
10 ESET’s IPR on January 31, 2018. (D.I. 224-5.) On February 20, 2020, shortly after the
11 Board instituted the IPR, ESET sought a stay of this case pending the outcome of the
12 IPR. (D.I. 224-1.) The Court granted-in-part ESET’s request by severing the ’305 patent
13 from the five remaining patents and staying all deadlines relating to the ’305 patent. (D.I.
14 251.)
15            On January 24, 2019, the Board issued a final written decision that the claims of
16 the ’305 patent were not unpatentable over the prior art identified in ESET’s IPR. On
17 April 1, 2019, ESET filed a notice of appeal with the Federal Circuit raising, inter alia,
18 constitutional issues that affected the proceeding. On April 9, 2020, notwithstanding
19 ESET’s arguments that it had been denied due process throughout the conduct of the IPR,
20 the Federal Circuit sua sponte cancelled oral argument in light of the ongoing COVID-19
21 public health emergency.         On May 11, 2020 the Federal Circuit issued a Rule 36
22 affirmance. On July 2, 2020, the mandate from the Federal Circuit issued. Given the
23 Board’s arbitrary and capricious handling of the IPR, ESET continues to consider
24 whether to petition the Supreme Court for a writ of certiorari. ESET has until August 10,
25 2020 to file such a petition.
26            B.    Proofpoint Ex Parte Reexamination
27            On December 11, 2015 Proofpoint filed a request for an ex parte reexamination of
28 claims 1, 2, 5, and 13 the ’305 patent. (See Reexamination Request 90/013,660.) On

                                                2                                   17cv0183
     44985722.1
 Case 3:17-cv-00183-CAB-BGS Document 800 Filed 07/16/20 PageID.39009 Page 4 of 9



 1 January 19, 2016, reexamination was ordered for all requested claims. On August 24,
 2 2016, the Examiner issued a final rejection of all challenged claims. On November 22,
 3 2016, Finjan filed a notice of appeal to the Board. Following briefing and oral argument,
 4 on July 2, 2018 the Board affirmed the unpatentability of the cancelled claims. On
 5 September 4, 2018, Finjan appealed the Board’s decision to the Federal Circuit. On
 6 October 28, 2019, the Federal Circuit affirmed the Board’s decision, affirming
 7 cancelation of all the challenged claims. On January 29, 2020, the Patent Office issued a
 8 Reexamination certificate, cancelling claims 1, 2, 5, and 13 of the ’305 patent. Thus, two
 9 of the three independent claims in the ’305 patent have been cancelled.
10            C.    Sonicwall’s Ex Parte Reexamination
11            On March 19, 2020, following the issuance of the reexamination certificate issued
12 as a result of the Proofpoint ex parte reexamination, Sonicwall filed a request for ex parte
13 reexamination of dependent claims 6, 9, 11, 12, 17, and independent claim 25 of the ’305
14 patent. (See Reexamination Request 90/014,447.) The Sonicwall petition relies on the
15 same art as the Proofpoint ex parte reexamination. On May 7, 2020, the Patent Office
16 ordered reexamination of all the claims of the ’305 patent that Sonicwall had requested.
17 No further action has yet taken place in that proceeding. Claim 25, the only remaining
18 independent claim, is nearly identical to previously cancelled independent claims 1 and
19 13.
20            D.    ESET’s Ex Parte Reexamination
21            On June 19, 2020, ESET filed an ex parte reexamination of all remaining claims of
22 the ’305 patent. (See Reexamination Request 90/014,535.) ESET’s petition relies on the
23 same art as that cited in the Proofpoint and Sonicwall requests. On June 29, 2020, Finjan
24 filed a petition with the Patent Office to terminate ESET’s ex parte reexamination as
25 allegedly estopped under 35 U.S.C. § 315(e). On June 30, 2020, the Patent Office
26 confirmed the ex parte reexamination was properly filed and assigned the case to the
27 same examiner handling the Sonicwall ex parte reexamination. On July 13, 2020, ESET
28 filed a response to Finjan’s petition explaining why the ex parte petition was not barred

                                                3                                   17cv0183
     44985722.1
  Case 3:17-cv-00183-CAB-BGS Document 800 Filed 07/16/20 PageID.39010 Page 5 of 9



 1 by 35 U.S.C. § 315(e) and Finjan’s improper petition should be dismissed.1
 2 II.        OTHER PRE-TRIAL RELATED MATTERS
 3            A.    Renewal of ESET’s Request for Partial Summary Judgment Regarding
 4                  the Priority Date of the ’844 Patent
 5            On April 23, 2019, ESET moved for partial summary judgment that the ’844 patent
 6 was not entitled to claim priority to the provisional application. (D.I. 483-1 at 3-7). On
 7 October 16, 2019, this Court ruled on the pending summary judgment motions and stated
 8 “The Court…was prepared to adopt the IPR decision that the inventors of the ‘844 patent
 9 were not in possession of the subject matter of the challenged claims of that patent any
10 time prior to the December 22, 1997 filing date of the 08/995,648 application. [Doc. No.
11 483-20, at 21-25; Doc. No. 697, at 51.] The parties represented that there had been
12 further developments in the Patent Office regarding that determination. The matter
13 therefore remains under submission pending updates from the parties.” (D.I. 699 at 4.)
14            On April 7, 2020, the PTAB issued a final written decision regarding the validity
15 of the ’844 patent. IPR2019-00026, Paper 46. While the Board determined that the
16 claims were not unpatentable in view of the art presented in that IPR petition, the Board
17 “concluded that the challenged claims were not entitled to a priority date any earlier than
18 the December 22, 1997, filing date of the application for the ’844 patent, and accordingly,
19 we also concluded that Abadi, which issued from an application filed December 1, 1997,
20 is prior art.” Id. at 21.
21            This Court stated that it was prepared to grant ESET’s motion regarding the
22 priority date for the ’844 patent but put its decision on hold pending the Board’s
23 determination in the IPR. The Board determined, as this Court was prepared to do and as
24 ESET’s summary judgment motion explained, that the ’844 patent is not entitled to claim
25 priority to the provisional application. ESET requests that the Court now grant its motion
26
27   1
     A copy of ESET’s filing is attached as Exhibit 1 to the Declaration of Scott A. Penner
   in Support of ESET, LLC and ESET, SPOL. S.R.O.’s Status Update Regarding the ’305
28 Patent and Other Trial Issues, concurrently filed herewith.

                                                4                                   17cv0183
     44985722.1
 Case 3:17-cv-00183-CAB-BGS Document 800 Filed 07/16/20 PageID.39011 Page 6 of 9



 1 and find that the ’844 patent is not entitled to a priority date any earlier than December
 2 22, 1997, the filing date of the application for the ’844 patent.
 3            B.    Renewal of ESET’s Request for Summary Judgment Regarding
 4                  Indefiniteness of the Term Downloadable
 5            On April 23, 2019, ESET moved for summary judgment that the patents-in-suit
 6 were invalid due to indefiniteness of the term “Downloadable.” (D.I. 478). On October
 7 16, 2019, this Court denied ESET’s motion “without prejudice to ESET demonstrating
 8 this invalidity defense at trial.”
 9            At trial, Dr. Cole testified that the term “small” meant “an executable that doesn't
10 require installation when it runs on your system.” See, e.g., 2020-03-12 Trial Transcript
11 (Day 3) at 396:2-5. Yet Dr. Cole admitted that his “definition” of the term would include
12 files up to at least 2-terabytes in size. Id. at 464:17-22. Computers in 1996, when the
13 patents were written, generally had a hard drive capacity of 2 gigabytes. Id. at 410:8-16.
14 Therefore, according to Dr. Cole’s own testimony a “small” file would be one that was
15 100x LARGER than the size of the entire hard drive on computers at the time of the
16 alleged invention.
17            Beyond the absurdity that the definition of “small” could be “larger than your hard
18 drive” (in fact Dr. Cole’s definition means there is no actual size limit), the record
19 demonstrates that Dr. Cole’s testimony is entirely divorced from the patent specifications,
20 ignores the analysis that this Court performed when properly construing the term, and is
21 at odds with the deposition testimony of Finjan’s other experts.
22            Moreover, this Court’s definition of “small” comes directly from the ’962
23 specification which states: “A Downloadable is a small executable or interpretable
24 application program which is downloaded from a source computer and run on a
25 destination computer.” Nothing in the specification suggests that whether something is
26 “executable” depends upon whether or not it is installed. Dr. Cole reads into the term
27 Downloadable a limitation (i.e. the requirement for installation) that has no support in the
28 Court’s construction or the specification. And Dr. Cole’s “installed” definition differs

                                                 5                                     17cv0183
     44985722.1
 Case 3:17-cv-00183-CAB-BGS Document 800 Filed 07/16/20 PageID.39012 Page 7 of 9



 1 from his deposition testimony.
 2            At his deposition, Dr. Cole was asked if “Internet Explorer” could be considered a
 3 Downloadable. Rather than saying “no because Internet Explorer is installed,” Dr. Cole
 4 testified “if you were downloading a new version of it, I guess it could be...it would
 5 depend on the context.” 2019-03-19 Deposition of Cole at 166:7-14. And further, when
 6 asked “What context would I have to be looking at in order to know if it [the word small]
 7 can be used?” Dr. Cole pointedly did not testify that it had anything to do with whether
 8 the file was installed. Instead, he testified that the context was “Just on what you’re
 9 downloading, what is the size relative to other things that are being downloaded.” Id. at
10 169:11-15.
11            Dr. Cole’s new theory at trial that “small” means the file is “not installed” is
12 devoid of support in the patents, contradicted by the claims of the patents, at odds with
13 his previous testimony, and now produces the absurd result that files of nearly infinite
14 size should be considered “small.” Dr. Cole’s deposition and trial testimony, in the
15 aggregate, demonstrates precisely why the term Downloadable is indefinite as used in all
16 asserted patents.
17            ESET requests permission to file an amended motion for summary judgment in
18 light of Dr. Cole’s trial testimony. A finding in ESET’s favor would be case dispositive
19 and save the parties countless time and expense involved in a retrial.
20            C.    Prosecution History Estoppel Prevents Assertion of the ’844 Patent
21                  Against Gateway Devices in Light of Ji
22            During the trial conducted in March, this Court acknowledged that ESET had
23 raised a prosecution history estoppel claim with respect to the applicability of the ’844
24 patent to gateway servers and told counsel “I’m going to decide the prosecution estoppel
25 claim, which I have not reached yet.” (2020-03-12 Day 3 Transcript at 432:9-14.) As the
26 Court acknowledged, resolution of this issue is one for the Court. If, as the record shows,
27 Finjan is estopped from asserting the ’844 patent against ESET’s gateway servers, then
28 the case will be significantly reduced in scope. ESET suggests that the parties be allowed

                                                6                                    17cv0183
     44985722.1
  Case 3:17-cv-00183-CAB-BGS Document 800 Filed 07/16/20 PageID.39013 Page 8 of 9



 1 to brief the issue for the Court’s consideration and resolution prior to any rescheduled
 2 trial.
 3            D.    Prioritization of Bench Trial Regarding Unenforceability of the ’621,
 4                  ’755, and ’086 Patents
 5            The enforceability of the ’621, ’755, and ’086 patents is an equitable issue that
 6 must be tried to the Court. ESET understands that only a single witness will be called by
 7 the parties relating to unenforceability: Ms. Dawn-Marie Bey, the prosecutor of the
 8 patents. ESET further understands that Ms. Bey is outside the subpoena power of the
 9 Court and that Finjan will not make her available for live testimony. Therefore, the
10 inequitable conduct trial can take place over video or with minimal personnel in Court to
11 present arguments, documents, and the videotaped deposition of Ms. Bey.                 ESET
12 anticipates no more than ten total hours of trial time (split equally between the parties)
13 would be required to present the case.
14            In light of the ease with which the inequitable conduct portion of the trial can be
15 conducted (compared to the logistics of a three-week trial involving travel from all parts
16 of the United States and Europe), ESET suggests the Court schedule the inequitable
17 conduct portion of the case prior to the retrial on all other issues.2
18
19
20
21
22
23
24
25
26
27   2
     Because of the ongoing public health emergency and travel restrictions for ESET’s
   international witnesses, ESET believes it would not be feasible to schedule a date for the
28 full retrial at this time. Instead, ESET suggests this Court schedule a status conference at
   the Court’s convenience sometime after September 15, 2020.
                                               7                                     17cv0183
     44985722.1
 Case 3:17-cv-00183-CAB-BGS Document 800 Filed 07/16/20 PageID.39014 Page 9 of 9



1 Dated: July 16, 2020                Respectfully submitted,
2                                     EVERSHEDS SUTHERLAND (US) LLP
3
                                      /s/ Scott A. Penner
4                                     NICOLA A. PISANO, CA Bar No. 151282
                                          NicolaPisano@eversheds-sutherland.com
5                                     JOSE L. PATIÑO, CA Bar No. 149568
6                                         JosePatino@eversheds-sutherland.com
                                      JUSTIN E. GRAY, CA Bar No. 282452
7                                         JustinGray@eversheds-sutherland.com
                                      SCOTT A. PENNER, CA Bar No. 253716
8                                         ScottPenner@eversheds-sutherland.com
9                                     12255 EL CAMINO REAL, SUITE 100
                                      SAN DIEGO, CALIFORNIA 92130
10                                    TELEPHONE:          858.252.6502
                                      FACSIMILE:          858.252.6503
11
                                      Attorneys for Defendants and Counter-Plaintiffs
12                                    ESET, LLC and ESET, SPOL. S.R.O.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        8                                   17cv0183
     44985722.1
